DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed March 18th, 2022 have been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification and Claim Objection, alongside the 112b Rejections previously set forth in the Non-Final Office Action mailed October 19th, 2021 and are hereby withdrawn in light of their correction. However, new Drawing and Specification Objections, alongside 112a Rejections and a new 112b Rejection are necessitated in light of applicant’s amendments to the claims as set forth hereafter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "infant sling" of claims 1, 8, and 13 must be shown or the feature(s) canceled from the claim(s). Additionally “to alter the orientation of the infant supported therein in relation to the surface” of claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Notably, such limitation appears to be and is construed as new matter in light of such feature lacking in the drawings, the specification, and the abstract.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100” (paragraphs [0020] and [0027]) is lacking from the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of the terminology “an infant sling” and/or “an infant sling attached to and supported by the top frame rail”; while “soft goods” are indicated, the matter appears to be and is considered to be new matter as set forth hereafter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 13, notably, applicant newly claims “supporting an infant sling” (claims 1 and 8) and “an infant sling being attached to and supported by the top frame rail”. Notably, there is a marked lack of antecedent support or basis for this feature in applicant’s Specifications, Drawings, and Abstract. Notably, the figures have omitted such feature and have necessitated Drawing objections noted above. Similarly, there is a lack of such feature in the specification. While “soft goods” are noted, there is no specificity to these ‘soft good’ nor corroborating original disclosure (such as by the figures) that avail an understanding of what ‘soft goods’ immediately pertain to. Particularly, applicant states in [0020] “Soft goods (not shown) may be connected to the platform support frame 20 and configured to cradle an infant child”. However, a pillow or contoured pillow, a bassinet basin covered in cloth, a sling, a mesh and other articles known to the art may qualify, however, applicant does not demonstrate or appear to possess particular possession of the narrower feature of ‘a sling’. For the purposes of examination, the limitations “supporting an infant sling” (claims 1 and 8) alongside “an infant sling being attached to and supported by the top frame rail” are construed as cancelled in light of the claimed subject matter of ‘a sling’ not being shown and such terminology lacking from the Specification and simultaneously lacking further clarity and exactness in the Drawings.
Claims 2-7, 9-12, and 14-17 are additionally rejected under 112(a) or pre-AIA  112 first paragraph as dependent upon rejected base claims (1, 8, and 13).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, the limitation “a longitudinal axis” is recited. There is confusing antecedent basis for this limitation as “a longitudinal axis has been previously introduced in claim 1. For the purposes of examination, the limitation “a longitudinal axis” is construed to read as “the longitudinal axis”.
Regarding claim 8, the limitation “wherein a plane defined by the top frame rail is angled in relation to the surface to alter the orientation of the infant supported therein in relation to the surface” (emphasis added). Notably, the limitation, “to alter the orientation of the infant supported therein in relation to the surface” is confusing. As it is unclear if the claim is being directed to the apparatus or the method of use of the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP 2173.05(p) is relative). Where it is unclear whether infringement occurs when the apparatus is merely capable of achieving such process, or whether such process is necessitated to infringe upon the claim (i.e. if the device is never described as achieving such function, but still capable of achieving such function, a competing invention would not infringe upon applicant’s if such function is never facilitated). Furthermore, it is unclear if the limitation is attempting to claim particulars of the infant themselves (their orientation), and to what scope that covers. While the orientation of the angular folding joints and the platform support frame is described by applicant (paragraphs [0012] [0022] and [0024]) the scope of what ‘an infant’s orientation’ is not immediately understood in light of the lack of disclosure by applicant in the drawings and the specification. For the purposes of examination, the limitation is treated as a capability and not availed patentable weight in view of the issues above (infant’s orientation, and apparent methodology in an otherwise apparatus claim).
Claims 9-12 are additionally rejected under 112(b) or pre-AIA  112 second paragraph as dependent upon rejected base claims (1, 8, and 13)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 13-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hess et al. (International Pub. No. WO2008028597), hereafter "Hess".
Regarding claim 1, Hess discloses (FIGS. 1, 4) a foldable frame (as eminently availed through the various pivots about 42, 26/28, 32, and about 40; FIGS. 1 and 4) for supporting an infant above a surface comprising (Title: baby carrycot): 
a top frame rail (34; FIG. 1) having a generally planar periphery (As illustrated in FIG. 4); 
a first support member (correspondent to 30/40; FIG. 1); 
a second support member (mirrored FIG. 1, correspondent to the left half of FIG. 4); 
a first elevating joint (30; FIG. 1) connecting the first support member to a first end of the top frame rail (through 42 and foldable joint thereof, alongside 30 and through 40 and joint thereof, as illustrated in FIG. 1); and 
a second elevating joint (mirrored FIG. 1, correspondent to the left half of FIG. 4) connecting the second support member to a second end of the top frame rail longitudinally opposite of the first end relative to a longitudinal axis of the frame (as mirrored and reflected/conveyed through FIG. 1); 
each elevating joint having an upper pivoting connector (32; FIG. 1) adjacent to the connection (foldable joint about 42; FIG. 1) to the top frame rail and a lower pivoting connector (foldable joint about 40; FIG. 1) adjacent to the connection of the support member (upper pivoting connector 32 that is the connection of the support member; FIG. 1), the upper and lower pivoting connectors having spaced-apart parallel upper and lower pivot axes (as illustrated in FIG. 1), each elevating joint being rotatable about the lower pivot axis from an elevated position to a lowered position by inwardly movement of the upper pivot axis (as understood through the collapse of the first and second support members; FIG. 1), the movement vertically displacing the respective end of the top frame rail between corresponding elevated and lowered positions (as understood through the collapse of the first and second support members; FIG. 1), the elevating joints being independently moveable enabling the top frame rail to be generally oriented generally parallel to the surface in either an elevated or lowered position or in an angled orientation in relation to the surface. Where it is observed that Hess provides two latching mechanisms at either side of the assembly (FIGS. 1 and 4) that would enable independent operation and therefore deployment/collapse of the support members and alter the orientation of the top rail to be generally parallel to the surface either elevated or lowered, or in an angle orientation in relation to the surface, where page 4, lines 125-128 clarifies “the respective resilient toggle lever 28…locking device 42…length of belt… adjusted as desired in relation to the associated connecting element 26”.
For matters of compact prosecution, in the consideration that applicant would amend “sling” to “soft goods”, it is respectfully noted in Hess (lines 101-102) that 16 is a “circumferential flexible wall” or otherwise, a soft good supported by the top frame rail (as illustrated in 6).
Regarding claim 2, Hess discloses (FIGS. 1 and 4) the foldable frame of claim 1, wherein the first and second elevating joints pivot axes are transversely aligned to the top frame rail (as illustrated in FIGS. 1 and 4).
Regarding claim 3, Hess discloses (FIGS. 1 and 4) the foldable frame of claim 2, wherein the first and second elevating joints each include a releasable latching mechanism (42; FIGS. 1 and 4) to retain the first and second elevating joints in at least the elevated position (page 4, lines 125-128).
Regarding claim 4, Hess discloses (FIGS. 1 and 4) the foldable frame of claim 3, wherein the top frame rail includes a first lateral portion (portion of 34 along 42; FIG. 1) and a second lateral portion (portion of 34 along 42; FIG. 1, correspondent to the left half in FIG. 4) each joined to the first and second elevating joints by a foldable joint (the pivot respective with the body of 42; FIG. 1) enabling the top frame to be pivoted about a longitudinal axis (about the longitudinal axis along 22; FIG. 1) between a deployed configuration in which the first and second lateral portions of the top frame rail lie in the planar periphery (as illustrated in FIG. 1 and 4 with the lateral portions lying coincident with the planar periphery) and a stowed configuration in which the first and second lateral portions lie in generally parallel planes (wherein the stowed configuration the first and second lateral portions respective to each end would lie in generally parallel planes as understood through FIGS. 1 and 4).
Regarding claim 8, Hess discloses (FIGS. 1, 4) a foldable frame for supporting an infant above a surface, the frame moveable between a folded configuration and a plurality of deployed configurations, the frame comprising: 
a top frame rail (34; FIG. 1); 
a first support structure (correspondent to 30/40; FIG. 1) connected to a first end of the top frame rail (as illustrated in FIG. 1); 
a second support structure (mirrored FIG. 1, correspondent to the left half of FIG. 4) connected to a second end of the top frame rail longitudinally opposite of the first end (as conveyed in FIG. 1 and illustrated in FIG. 4); 
a first elevating joint (30; FIG. 1) connecting the first support structure to the first end of the top frame rail (through 42 and foldable joint thereof, alongside 30 and through 40 and joint thereof, as illustrated in FIG. 1), the first elevating joint having an upper pivoting connector (32; FIG. 1) adjacent to the connection (foldable joint about 42; FIG. 1) to the top frame rail and a lower pivoting connector (foldable joint about 40; FIG. 1) adjacent to the connection of the first support structure (upper pivoting connector 32 that is the connection of the support member; FIG. 1), the upper and lower pivoting connectors having parallel pivot axes transverse to the frame (as illustrated in FIG. 1) and being inwardly moveable about the pivot axes (as understood through the collapse of the first and second support members; FIG. 1), movement of the first elevating joint between elevated and lowered positions moving the first end of the top frame rail between elevated and lowered positions, respectively (as previously considered in claim 1); and 
a second elevating joint (mirrored FIG. 1, correspondent to the left half of FIG. 4) connecting the second support structure to a second end of the top frame rail at a position opposite of the first end (as mirrored and reflected/conveyed through FIG. 1), the second elevating joint having an upper pivoting connector (left 32; FIG. 4) adjacent to the connection (foldable joint about 42; FIG. 1, correspondent to the left half in FIG. 4) to the top frame rail and a lower pivoting connector (left foldable joint about 40; FIG. 4) adjacent to the connection of the support structure (upper pivoting connector 32 that is the connection of the support member; FIG. 1), the upper and lower pivoting connectors having parallel pivot axes transverse to the top frame rail (as illustrated in FIG. 1, correspondent to the left half in FIG. 4) and being inwardly moveable about the pivot axes (as understood through the collapse of the first and second support members; FIG. 1), movement of the second elevating joint between elevated and lowered positions moving the second end of the top frame rail between elevated and lowered positions (as previously considered in claim 1), respectively, the elevating joints being independently moveable enabling the top frame rail to be oriented generally parallel to the surface in either an elevated configuration or a lowered configuration, or in an angled configuration wherein a plane defined by the top frame rail is angled in relation to the surface. Where it is observed that Hess provides two latching mechanisms at either side of the assembly (FIGS. 1 and 4) that would enable independent operation and therefore deployment/collapse of the support members and alter the orientation of the top rail to be generally parallel to the surface either elevated or lowered, or in an angle orientation in relation to the surface.
Regarding claim 9, Hess discloses (FIGS. 1 and 4) the collapsible frame of claim 8, wherein the first and second elevating joints each include a releasable latching mechanism (42; FIGS. 1 and 4) to retain the first and second elevating joints in at least the elevated position (page 4, lines 125-128).
Regarding claim 10, Hess discloses (FIGS. 1 and 4) the collapsible frame of claim 9, wherein the top frame rail includes a first lateral portion (portion of 34 along 42; FIG. 1) and a second lateral portion (portion of 34 along 42; FIG. 1, correspondent to the left half in FIG. 4) each joined to the first and second elevating joints by a foldable joint (the pivot respective with the body of 42; FIG. 1) enabling the top frame to be pivoted about a longitudinal axis (about the longitudinal axis along 22; FIG. 1) between a deployed configuration in which the first and second lateral portions top {of the} frame rail lie in the planar periphery (as illustrated in FIG. 1 and 4 with the lateral portions lying coincident with the planar periphery) and a stowed configuration in which the first and second lateral portions are aligned in generally parallel planes (wherein the stowed configuration the first and second lateral portions respective to each end would lie in generally parallel planes as understood through FIGS. 1 and 4)
Regarding claim 13, Hess discloses (FIGS. 1, 4) a foldable frame for supporting an infant above a surface comprising: 
a top frame rail (34; FIG. 1) supported by first and second support members (correspondent to 30/40; FIG. 1 and mirrored left half of FIG. 4) disposed at respective longitudinally opposing first and second ends of the top frame rail (as illustrated in FIG. 4); 
a first elevating joint (30; FIG. 1) disposed in the first support member and being moveable between elevated and lowered positions, the movement varying the height of the first end above the surface (as eminently understood by the collapsibility of the support member in FIG. 4); and 
a second elevating joint (mirrored FIG. 1, correspondent to the left half of FIG. 4) disposed in the second support member (as illustrated in FIG. 4 and mirrored FIG. 1) and being moveable between elevated and lowered positions, the movement varying the height of the second end above the surface (as eminently understood by the collapsibility of the support member in FIG. 4); 
the first and second elevating joints being independently moveable to position the top frame rail generally parallel to the surface in one of an elevated position or a lowered position, or in an angled orientation in relation to the surface. Where it is observed that Hess provides two latching mechanisms at either side of the assembly (FIGS. 1 and 4) that would enable independent operation and therefore deployment/collapse of the support members and alter the orientation of the top rail to be generally parallel to the surface either elevated or lowered, or in an angle orientation in relation to the surface.
Regarding claim 14, Hess discloses (FIGS. 1 and 4) the foldable [[joint]] frame of claim 13, wherein each elevating joint includes an upper pivoting connector (32; FIG. 1) and a lower pivoting connector (foldable joint about 40; FIG. 1), the upper and lower pivoting connectors having transversely aligned parallel upper and lower pivot axes (as illustrated in FIGS. 1 and 4), each elevating joint being rotatable about the lower pivot axis from the elevated position to the lowered position by inwardly movement of the upper pivot axis (as understood through the collapse of the first and second support members; FIG. 1).
Regarding claim 17, Hess discloses (FIGS. 1 and 4) the foldable frame of claim 2, wherein the first and second elevating joints each include a releasable latching mechanism (42; FIGS. 1 and 4) to retain the first and second elevating joints in at least the elevated position (page 4, lines 125-128).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Corso et al. (U.S. Pat. No. 9888786), hereafter "Corso".
Regarding claim 5, Hess discloses the foldable frame of claim 1.
However, Hess does not explicitly disclose wherein the first and the second support members each further comprise a pair of support legs extending from the respective elevating joint toward the surface, each of the support legs coupled to the elevating joint by a moveable connector enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to [[the]] a longitudinal axis.
Regardless, Corso teaches (FIGS. 3A and 3B) a foldable frame with elevated joints (interstitial connector elements between 232 and 254; FIGS. 3A/3B), that each comprise a pair of support legs (240/250/244 and 252; FIG. 3A) extending from the respective elevating joint toward the surface (as illustrated in FIG. 3A), each of the support legs coupled to the elevating joint by a movable connector (254; FIG. 3A) enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to a longitudinal axis (As set forth in Col. 5, lines 55-59 “For example, the bottom frame member 244 is optionally curved…to allow for rocking” and Col. 5, line 60-Col. 6, line 4: “kickstand braces or legs 252 pivotally mounted to the support ring, for example by a rotational hub… 254. Optionally, the legs 252 are connected to one another by a second bottom frame member….and/or have a curved profile configured for rocking”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the legs and connections thereof in Hess (as illustrated in FIG. 1) by incorporating the configuration of the legs in Corso (240/244/250 and 252; as illustrated in FIGS. 3A/3B and clarified in Col. 5, line 55-Col. 6, line 4). Where the results would have been predictable as both Hess and Corso are concerned with an infant resting/crib apparatus that is of some collapsible functionality. Wherein the incorporation of the legs (alongside the bias means set forth in claim 5 and Col. 4, lines 5-15) would avail Hess the capability to rock back and forth as Corso clarified (Col. 5, line 55-Col. 6, line 4) which would prove beneficial to the infant, while still availing collapsibility as Hess contemplates (as illustrated in FIGS. 1 and 4)
Regarding claim 6, Hess in view of Corso discloses (Corso: FIG. 1A and 3A) the foldable frame of claim [[1]] 5, 
However, Hess does not explicitly disclose wherein the first support member comprises a first support leg and a laterally spaced apart second support leg, the second support member comprises a first support leg and a laterally spaced apart second support leg, the frame further comprising first and second longitudinal members, the first longitudinal member connected at opposite ends thereof to distal ends of the respective first support legs of the first and second support members, the second longitudinal member connected at opposite ends thereof to distal ends of the respective second support legs of the first and second support members, each connection of the longitudinal members to the support legs permitting pivoting movement and biasing the support legs of the first support member longitudinally inwardly toward the second support member
	Regardless, Corso teaches (FIGS. 1A and 3A) a first support member comprises a first support leg (about and correspondent to 246; FIG. 3A) and a laterally spaced apart second support leg (about and correspondent to 252; FIG. 3A), the second support member comprises a first support leg (about and correspondent to 248; FIG. 3A) and a laterally spaced apart second support leg (conveyed in FIG. 3A correspondent to mirror 252; clarified in Col. 5, line 55-Col. 6, line 4), the frame further comprising first and second longitudinal members (clarified in Col. 5, line 55-Col. 6, line 4), the first longitudinal member connected at opposite ends thereof to distal ends of the respective first support legs of the first and second support members (as clarified in Col. 5, line 55-Col. 6, line 4), the second longitudinal member connected at opposite ends thereof to distal ends of the respective second support legs of the first and second support members, each connection of the longitudinal members to the support legs permitting pivoting movement (permitted through the rocking motion once deployed, as clarified in Col. 5, line 55-Col. 6, line 4 that facilitates a pivoting movement between the support leg and longitudinal member ends) and biasing the support legs of the first support member longitudinally inwardly toward the second support member (torsional spring illustrated in FIG. 1A and clarified in Col. 4, lines 5-15 and claim 1, where claim 1 establishes such feature to be a rotational hub, and Col. 5, lines 60-62 clarifies 254 as a rotational hub); “torsion or coil spring is engaged… to limit the range of rotation… and bias the child receiving receptacle or sling toward its neutral or equilibrium position”, where the neutral or equilibrium position would be inward to counterbalance the spread the weight of a child/infant imparts on the legs).
	It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have modified the legs and connections thereof in Hess (as illustrated in FIG. 1) by incorporating the configuration of the legs in Corso (240/244/250 and 252; as illustrated in FIGS. 3A/3B and clarified in Col. 5, line 55-Col. 6, line 4). Where the results would have been predictable as both Hess and Corso are concerned with an infant resting/crib apparatus that is of some collapsible functionality. Wherein the incorporation of the legs (alongside the bias means set forth in claim 5 and Col. 4, lines 5-15) would avail Hess the capability to rock back and forth as Corso clarified (Col. 5, line 55-Col. 6, line 4) which would prove beneficial to the infant, while still availing collapsibility as Hess contemplates (as illustrated in FIGS. 1 and 4).
Regarding claim 7, Hess in view of Corso discloses (Corso: FIGS. 3A) the foldable frame of claim 6, wherein the longitudinal member is curved to enable the foldable frame to be rocked on the surface. Where Corso considers in Col. 5, lines 55-Col. 6, line 4 that the legs are optionally longitudinally spanning and are curved to facilitate rocking as set forth in claim 5 prior.
Regarding claim 11, Hess discloses the collapsible frame of claim 8.
However, Hess does not explicitly disclose wherein the first and the second support structure each further comprise a pair of support legs extending from the respective elevating joint toward the surface, each of the support legs coupled to the elevating joint by a moveable connector enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to a longitudinal axis.
Regardless, Corso teaches (FIGS. 3A and 3B) a foldable frame with elevated joints (interstitial connector elements between 232 and 254; FIGS. 3A/3B), that each comprise a pair of support legs (240/250/244 and 252; FIG. 3A) extending from the respective elevating joint toward the surface (as illustrated in FIG. 3A), each of the support legs coupled to the elevating joint by a movable connector (254; FIG. 3A) enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to a longitudinal axis (As set forth in Col. 5, lines 55-59 “For example, the bottom frame member 244 is optionally curved…to allow for rocking” and Col. 5, line 60-Col. 6, line 4: “kickstand braces or legs 252 pivotally mounted to the support ring, for example by a rotational hub… 254. Optionally, the legs 252 are connected to one another by a second bottom frame member….and/or have a curved profile configured for rocking”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the legs and connections thereof in Hess (as illustrated in FIG. 1) by incorporating the configuration of the legs in Corso (240/244/250 and 252; as illustrated in FIGS. 3A/3B and clarified in Col. 5, line 55-Col. 6, line 4). Where the results would have been predictable as both Hess and Corso are concerned with an infant resting/crib apparatus that is of some collapsible functionality. Wherein the incorporation of the legs (alongside the bias means set forth in claim 5 and Col. 4, lines 5-15) would avail Hess the capability to rock back and forth as Corso clarified (Col. 5, line 55-Col. 6, line 4) which would prove beneficial to the infant, while still availing collapsibility as Hess contemplates (as illustrated in FIGS. 1 and 4)
Regarding claim 12, Hess in view of Corso discloses (FIGS. 1A and 3A) the collapsible frame of claim 11, further comprising an elongate longitudinal member (Corso: 244; FIG. 3A, clarified in Col. 5, line 55-Col. 6, line 4) connected at opposing ends to respective distal ends of the first and second support legs (Corso, as illustrated in FIG. 3A), connection between the longitudinal member and the distal ends permitting pivoting movement between support leg and longitudinal member end (Corso: permitted through the rocking motion once deployed, as clarified in Col. 5, line 55-Col. 6, line 4 that facilitates a pivoting movement between the support leg and longitudinal member ends) and including a biasing element (Corso: torsional spring illustrated in FIG. 1A and clarified in Col. 4, lines 5-15 and claim 1, where claim 1 establishes such feature to a rotational hub, and Col. 5, lines 60-62 clarifies 254 as a rotational hub) to urge the support legs inwardly towards the opposite support leg. Where it is clarified in Corso: Col. 4, lines 5-15 (with deference to claim 1 and col. 5, lines 60-62), “torsion or coil spring is engaged… to limit the range of rotation… and bias the child receiving receptacle or sling toward its neutral or equilibrium position”, where the neutral or equilibrium position would be inward to counterbalance the spread the weight of a child/infant imparts on the legs.
Regarding claim 15, Hess discloses the foldable frame of claim 14.
However, Hess does not explicitly disclose wherein the first and the second support members each further comprise a pair of support legs extending from the respective elevating joint toward the surface, each of the support legs coupled to the elevating joint by a moveable connector enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to [[the]] a longitudinal axis of the frame.
Regardless, Corso teaches (FIGS. 3A and 3B) a foldable frame with elevated joints (interstitial connector elements between 232 and 254; FIGS. 3A/3B), that each comprise a pair of support legs (240/250/244 and 252; FIG. 3A) extending from the respective elevating joint toward the surface (as illustrated in FIG. 3A), each of the support legs coupled to the elevating joint by a movable connector (254; FIG. 3A) enabling pivoting movement of the respective support leg laterally inwardly and outwardly relative to a longitudinal axis of the frame (As set forth in Col. 5, lines 55-59 “For example, the bottom frame member 244 is optionally curved…to allow for rocking” and Col. 5, line 60-Col. 6, line 4: “kickstand braces or legs 252 pivotally mounted to the support ring, for example by a rotational hub… 254. Optionally, the legs 252 are connected to one another by a second bottom frame member….and/or have a curved profile configured for rocking”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the legs and connections thereof in Hess (as illustrated in FIG. 1) by incorporating the configuration of the legs in Corso (240/244/250 and 252; as illustrated in FIGS. 3A/3B and clarified in Col. 5, line 55-Col. 6, line 4). Where the results would have been predictable as both Hess and Corso are concerned with an infant resting/crib apparatus that is of some collapsible functionality. Wherein the incorporation of the legs (alongside the bias means set forth in claim 5 and Col. 4, lines 5-15) would avail Hess the capability to rock back and forth as Corso clarified (Col. 5, line 55-Col. 6, line 4) which would prove beneficial to the infant, while still availing collapsibility as Hess contemplates (as illustrated in FIGS. 1 and 4)
Regarding claim 16, Hess in view of Corso discloses (FIGS. 1A and 3A) the foldable frame of claim 15, further comprising an elongate longitudinal member (Corso: 244; FIG. 3A, clarified in Col. 5, line 55-Col. 6, line 4) connected at opposing ends to respective distal ends of the first and second support legs (Corso: as illustrated in FIG. 3A), connection between the longitudinal member and the distal ends permitting pivoting movement between respective support leg and longitudinal member end (Corso: through the connection of the curved elongate member to the distal end thereby permitting rocking motion (a pivoting movement) once deployed, as clarified in Col. 5, line 55-Col. 6, line 4 that facilitates a pivoting movement between the support leg and longitudinal member ends), each connection further including a biasing element (Corso: torsional spring illustrated in FIG. 1A and clarified in Col. 4, lines 5-15 and claim 1, where claim 1 establishes such feature to a rotational hub, and Col. 5, lines 60-62 clarifies 254 as a rotational hub) to urge the support legs inwardly towards the opposite support leg. Where it is clarified in Corso: Col. 4, lines 5-15 (with deference to claim 1 and col. 5, lines 60-62), “torsion or coil spring is engaged… to limit the range of rotation… and bias the child receiving receptacle or sling toward its neutral or equilibrium position”, where the neutral or equilibrium position would be inward to counterbalance the spread the weight of a child/infant imparts on the legs.
Response to Arguments
Applicant’s arguments, see Remarks (pages 17-18), filed March 18th, 2022, with respect to Specification Objections, Claim Objections, and 112b Rejections have been fully considered and are persuasive.  The Specification Objections, Claim Objections, and 112b Rejections of October 19th, 2021 has been withdrawn. However, it is considered that several new objections Specification, Drawing, 112a, and 112b Rejections arise out of applicant’s amendments in the respective sections above. Furthermore, while the change of ‘napper’ to ‘bassinet’ is presently accepted, Examiner cautions utilizing such change as support for future/current changes, as a ‘napper’ can be understood in the art to a very broad extent, while a ‘bassinet’ is a more narrow type of ‘napper’ apparatus; where nappers can be contour foamed blocks, slings and hammocks, padded basins, and so on, a bassinet can be considered a very particular type of napper. The entry of ‘bassinet’ should not be treated as acceptance of other matters potentially entered thereby, unless applicant can demonstrate that applicant possessed a ‘bassinet’ through the original disclosure.
Applicant's arguments filed March 18th, 2022 have been fully considered but they are not persuasive.
With regards to applicant’s arguments (see Remarks: pages 18-19) applicant alleges that the legs could be individually altered to adjust. However, Examiner respectfully indicates “toggle lever” (28) (correspondent to page 4, lines 125-128) that adjusts and locks the support members (correspondent 30/40; FIG. 1 and 4)l where such lockable adjustability will render capable the ability to angle the top frame rail parallel (raised or lowered) and also angled. Examiner respectfully did not cite “46” as the support member as applicant alleges and is not the mechanism of adjustment to which examiner draws citation to.
Therefore, examiner is respectfully not persuaded at present by applicant’s arguments that Hess, and Hess in view of Corso does not anticipate or make obvious applicant’s claimed subject matter and maintains rejection of claims 1, 8, and 13 (and dependents thereof).
With regard to applicant’s rationale for support of the amendments ‘an infant sling’, Examiner draws attention to the 112a Rejection above alongside the Drawing Objections and Specification Objections. While examiner acknowledges ‘soft goods’ are used, there is no clarity or depiction of an infant sling that appears to support applicant’s more narrow designation of a ‘sling’. As applicant does not clarify that the ‘soft goods’ are connected in any capacity other than ‘connected to the platform support frame’ and ‘configured to cradle a child’. Many possibilities could be broadly drawn from this part of the specification; a contoured pillow construction placed atop the top frame rail, a recessed sling with an attachment mechanism about the perimeter, a detachable car seat could even be conceivably within those parameters, a cradle placed atop the invention. 112a necessitates “such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention”. In light of the fact the language is not full, clear, concise, and exact; and furthermore, the Figures lacking such feature as well, the consideration of “an infant sling” is construed as cancelled. While for the purposes of compact prosecution, the matter of ‘Soft goods (not shown) may be connected to the platform support frame 20 and configured to cradle an infant child’ (paragraph 0020) in place of ‘infant sling’ was considered, and it was observed in Hess (lines 101-102) that 16 is a “circumferential flexible wall” or otherwise, a soft good supported by the top frame rail (as illustrated in 6) and that would otherwise cradle an infant placed therein.
Therefore, examiner is respectfully not presently persuaded that Hess, and Hess in view of Corso does not anticipate or make obvious applicant’s claimed subject matter and maintains rejection of claims 1, 8, and 13 (and dependents thereof) in view of the art of record and rationale thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/17/2022